DETAILED ACTION

Applicant amended claims 1
Claims 1-18 and 20-21 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 6, 10 and 15 disclose the distinct features of receiving/transmitting a Server Failure response message comprising an indication that the service SIP node cannot fulfil the SIP request due to an overload situation at the service SIP node and a SIP Reason Header field including automatic congestion level information in congestion with all other limitations of the independent claims.  The closest prior arts Gonzalez de Langarica and Sparks disclose managing SIP service requests but do not explicitly disclose receiving/transmitting a Server Failure response message comprising an indication that the service SIP node cannot fulfil the SIP request due to an overload situation at the service SIP node and a SIP Reason Header field including automatic congestion level information in congestion.  Therefore, claims 1-18 and 19-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                           July 14, 2022